Reversed and Dismissed and Plurality and Dissenting Opinions filed October
13, 2020.




                                      In The

                       Fourteenth Court of Appeals

                               NO. 14-18-00894-CV

           HARRIS COUNTY APPRAISAL DISTRICT, Appellant

                                         V.
               IQ LIFE SCIENCES CORPORATION, Appellee

                    On Appeal from the 333rd District Court
                             Harris County, Texas
                       Trial Court Cause No. 2018-03250

                            PLURALITY OPINION


      Appellee IQ Life Sciences Corporation filed a suit for judicial review against
appellant, Harris County Appraisal District (HCAD), in district court after the
Appraisal Review Board dismissed IQ Life Sciences’s section 25.25(d) motion for
correction of its property taxes and section 41.411 protest of its property taxes for
tax years 2013 through 2015. See Tex. Tax Code Ann. §§ 25.25(d), 41.411.
HCAD filed a plea to the jurisdiction arguing that the trial court did not have
subject-matter jurisdiction because IQ Life Sciences did not timely file either the
motion for correction or protest. The trial court denied HCAD’s plea. Because we
conclude that the trial court does not have subject-matter jurisdiction over IQ Life
Sciences’s claims, we reverse the trial court’s denial of HCAD’s plea and dismiss
IQ Life Sciences’s claims for lack of subject-matter jurisdiction.1

                                       BACKGROUND

       It is undisputed that IQ Life Sciences owned business personal property in
Harris County on January 1 of each tax year at issue in this case, 2013, 2014, and
2015. It is also undisputed that IQ Life Sciences did not protest the appraised
value of the business personal property for any of the tax years at issue prior to
February 1 of each year after the tax year. According to IQ Life Sciences, it did
not file protests because it did not receive notices of the appraised value from
HCAD for the tax years at issue. IQ Life Sciences did, however, pay the exact
amount shown on its property tax bills before the February 1 delinquency date for
each tax year at issue. IQ Life Sciences paid the 2013 taxes on January 21, 2014,
the 2014 taxes on January 28, 2015, and the 2015 taxes on December 31, 2015 and
January 20, 2016.2 As demonstrated by its own records, IQ Life Sciences therefore
had actual notice of the amount of business property taxes it owed for each tax year
at issue in this appeal. Even though IQ Life Sciences had actual knowledge of
those taxes, and paid the exact amount of taxes shown on its tax bill prior to the
delinquency date during each year at issue in this appeal, it did not protest or
otherwise complain about the appraisal or assessment of its property at the time of
each payment.

       1
           Justice Spain concurs in the judgment only.
       2
         Each year IQ Life Sciences made two separate tax payments, one to Harris County and
the second to Cypress Fairbanks Independent School District. The 2015 payments were made on
two different dates.
                                                 2
      IQ Life Sciences instead waited until August 11, 2017 to file a motion for
correction asserting that the appraised value of its personal property for the years
2013, 2014, and 2015, exceeded by more than one-third the correct appraised
value. See Tex. Tax Code Ann. § 25.25(d) (allowing motions for correction of
value in limited circumstances). IQ Life Sciences also filed on that same day
protests under section 41.411 asserting that HCAD had failed to send during 2013,
2014, and 2015, the notice of appraised value called for by section 25.19 of the
Property Tax Code. See id. at §§ 25.19 (requiring chief appraiser to send notice of
appraised value to property owners and specifying contents of the notice),
41.411(a) (“A property owner is entitled to protest before the appraisal review
board the failure of the chief appraiser or the appraisal review board to provide or
deliver any notice to which the property owner is entitled.”). The Harris County
Appraisal Review Board (ARB) determined that it had no jurisdiction to grant any
of the relief requested by IQ Life Sciences and it dismissed IQ Life Sciences’s
motion and protests.

      IQ Life Sciences then filed suit asking the district court to order HCAD (1)
to correct the 2013, 2014, and 2015 appraised values of its personal property
pursuant to section 25.25(d) of the Property Tax Code and (2) to provide IQ Life
Sciences with notices of appraisal for the tax years at issue and provide a hearing
regarding IQ Life Sciences’s protest of those appraised values. HCAD filed a plea
to the jurisdiction arguing the trial court did not have subject-matter jurisdiction
over IQ Life Sciences’s suit because IQ Life Sciences did not timely exhaust its
administrative remedies as required by the Property Tax Code. The trial court
denied the plea.

      HCAD filed a motion for reconsideration. In response, IQ Life Sciences
argued that because it had timely paid all taxes for the tax years at issue, no taxes

                                         3
ever became delinquent. As a result of its timely payment, IQ Life Sciences
asserted there was no deadline for it to file a lack-of-notice protest for those years.
IQ Life Sciences argued in the alternative that section 41.44(c-3) of the Property
Tax Code extended the deadline to file a lack-of-notice protest because it never
received a tax bill from any taxing unit for any of the three years at issue. See Tex.
Tax Code Ann. § 41.44(c-3) (providing for a hearing for a property owner who
files a section 41.411 protest on or after the date the taxes on the property become
delinquent but before the 125th day after the property owner “claims to have first
received written notice of the taxes in question . . . solely on the issue of whether
one or more taxing units timely delivered a tax bill”). The trial court denied
HCAD’s motion for reconsideration. HCAD then filed this interlocutory appeal.
See Tex. Civ. Prac. & Rem. Code § 51.014(a)(8).

                                      ANALYSIS

      HCAD raises three issues on appeal, all challenging the trial court’s denial
of its plea to the jurisdiction. While we ultimately address the arguments raised in
each of HCAD’s issues, we approach them from the perspective of IQ Life
Sciences two claims raised in its suit below.

I.    Standard of review and applicable law

      HCAD’s issues all challenge whether the trial court had subject-matter
jurisdiction to consider IQ Life Sciences’s claims. The existence of subject-matter
jurisdiction is a question of law that can be challenged by a plea to the jurisdiction.
Klumb v. Houston Mun. Emps. Pension Sys., 458 S.W.3d 1, 8 (Tex. 2015); Tex.
Dep’t of Parks & Wildlife v. Miranda, 133 S.W.3d 217, 226 (Tex. 2004). We
review a trial court’s ruling on a plea de novo. See Miranda, 133 S.W.3d at 226,
228; Woodway Drive LLC v. Harris Cty. Appraisal Dist., 311 S.W.3d 649, 651
(Tex. App.—Houston [14th Dist.] 2010, no pet.).
                                          4
      When, as here, a plea to the jurisdiction challenges the existence of
jurisdictional facts, we consider relevant evidence submitted by the parties when
necessary to resolve the jurisdictional issues. See Miranda, 133 S.W.3d at 227.
The movant, in this case HCAD, must meet the summary-judgment standard of
proof by conclusively demonstrating that the trial court lacks subject-matter
jurisdiction.   See id. at 227–28. We credit as true all evidence favoring the
nonmovant and draw all reasonable inferences and resolve any doubts in the
nonmovant’s favor. Id. at 228. If the evidence creates a fact question regarding
the jurisdictional issue, then the trial court may not grant the plea, and the fact
issue will be resolved at trial by the factfinder. Id. at 227–28. If relevant evidence
is undisputed or fails to raise a fact question on the jurisdictional issue, then the
trial court rules on the plea as a matter of law. Id. at 228.

      This appeal presents questions of statutory construction, which we also
review de novo. Texas Dep’t of Transp. v. Needham, 82 S.W.3d 314, 318 (Tex.
2002). When construing statutes, our primary objective is to give effect to the
legislature’s intent. Willacy Cty. Appraisal Dist. v. Sebastian Cotton & Grain,
Ltd., 555 S.W.3d 29, 38 (Tex. 2018). We rely on the plain meaning of the text as
expressing legislative intent unless a different meaning is supplied by legislative
definition or is apparent from the context, or the plain meaning leads to absurd
results. Id. We presume that the legislature intended the entire statute to be
effective. Vitol, Inc. v. Harris Cty. Appraisal Dist., 529 S.W.3d 159, 171 (Tex.
App.—Houston [14th Dist.] 2017, no pet.). We also presume that the legislature
chose a statute’s language with care, intentionally including each word chosen, and
omitting words purposefully. Id., at 168.    Another fundamental principle of
statutory construction is that when construing a statute, a reviewing court must
consider the act as a whole and not just as single phrases, clauses, or sentences.


                                           5
Fredericksburg Care Co. v. Perez, 461 S.W.3d 513, 520 (Tex. 2015). We must
give effect to each provision of a statute so that none is rendered meaningless or
mere surplusage. TIC Energy & Chem., Inc. v. Martin, 498 S.W.3d 68, 74 (Tex.
2016). Therefore, when construing the provisions of the Property Tax Code at
issue in this appeal, we must consider how each “provision fits within the narrow
framework of the tax-appraisal protest scheme and within the broader scope of the
Property Tax Code as a whole.” Willacy Cty. Appraisal Dist., 555 S.W.3d at 39.

      The overall purpose of the Property Tax Code is to assure “the orderly
collection of revenue so that the functions of government should not be dependent
upon the outcome of a multitude of lawsuits,” while also ensuring that property
owners have been given adequate time to file their protests.            See Valero
Transmission Co. v. Hays Consol. Indep. Sch. Dist., 704 S.W.2d 857, 859, n.1
(Tex. App.—Austin 1985, writ ref’d n.r.e.) (examining purpose behind newly
enacted Property Tax Code); see also Willacy Cty. Appraisal Dist., 555 S.W.3d at
40 (citing Anderton v. Rockwall Cent. Appraisal Dist., 26 S.W.3d 539, 543 (Tex.
App.—Dallas 2000, pet. denied)). To fulfill this purpose, the Property Tax Code
provides detailed administrative procedures which are exclusive for anyone
wanting to contest their property taxes. See Tex. Tax Code § 41.41 (providing
right of protest by a property owner); Vitol, Inc., 529 S.W.3d at 166; Appraisal
Review Bd. Of Harris Cty. Appraisal Dist. v. O’Connor & Assocs., 267 S.W.3d
413, 419 (Tex. App.—Houston [14th Dist.] 2008, no pet.). The administrative-
review process is intended to resolve most tax protests at the administrative level,
relieving the burden on the court system in the process. Harris Cty. Appraisal
Dist. v. ETC Mktg., 399 S.W.3d 364, 367 (Tex. App.—Houston [14th Dist.] 2013,
pet. denied).     Therefore, property owners generally must exhaust their
administrative remedies before they can seek judicial review. Vitol, Inc., 529
6
S.W.3d at 166. A property owner may file a petition for review in district court
against the appraisal district to appeal an order by an appraisal review board
determining an owner’s protest. Tex. Tax Code Ann. §§ 42.01, 42.21; Eastland
Cty. Appraisal Dist. v. Peninsula Pipelines (N. Tex.), LLC, 594 S.W.3d 383, 385
(Tex. App.—Eastland 2019, no pet.) (stating that “a district court has subject-
matter jurisdiction over a property owner’s timely filed petition for review from an
ARB order.”); Munn v. Smith Cty. Appraisal Dist., 584 S.W.3d 501, 503 (Tex.
App.—Tyler 2018, pet. denied) (“After an administrative hearing, dissatisfied
taxpayers are authorized to appeal to the district court.”); United Airlines, Inc. v.
Harris Cty. Appraisal Dist., 513 S.W.3d 185, 189 (Tex. App.—Houston [14th
Dist.] 2016, pet. denied) (stating that “invocation of the trial court’s jurisdiction
over an appeal is a subject covered by sections 42.01 and 42.21” of the Tax Code).
As a result, “a taxpayer’s failure to pursue an appraisal review board proceeding
deprives the courts of jurisdiction to decide most matters relating to ad valorem
taxes.” Cameron Appraisal Dist. v. Rourk, 194 S.W.3d 501, 502 (Tex. 2006)
(internal quotation marks omitted); see Gregg Cty. Appraisal Dist. v. Laidlaw
Waste Sys., Inc., 907 S.W.2d 12, 16 (Tex. App.—Tyler 1995, writ denied) (stating
that Property Tax Code “provisions creating rights and remedies are mandatory
and exclusive and must be complied with in all respects”); cf. United Airlines, Inc.,
513 S.W.3d at 188 (stating petition filed in compliance with sections 42.01 and
42.21 is “sufficient to vest the trial court with jurisdiction”).

      The legislature has provided two direct avenues by which an appraisal roll
may be substantively changed, chapter 41 of the Property Tax Code and section
25.25(d) of the Property Tax Code. Willacy Cty. Appraisal Dist., 555 S.W.3d at
40, n.5. Section 41.41 outlines eight actions that may be protested by a property
owner to an appraisal review board, including “determination of the appraised


                                            7
value of the owner’s property.” Id. § 41.41(a)(1). In addition, subsection (a)(9)
authorizes a general protest of “any other action of the chief appraiser [or]
appraisal district . . . that applies to and adversely affects the property owner.” Id.
§ 41.41(a)(9). “[T]o take advantage of this option, generally, a property owner
must file a written notice of protest within thirty days after the owner receives a
notice of the appraised value of the property.” Bauer-Pileco, Inc. v. Harris Cty.
Appraisal Dist., 443 S.W.3d 304, 310 (Tex. App.—Houston [1st Dist.] 2014, pet.
denied); see Tex. Tax Code Ann. § 41.44(a). A property owner may, however,
protest the failure of the chief appraiser to provide or deliver any notice to which
the property owner is entitled.      See id. at § 41.411.     If the property owner
establishes that the notice was not provided or delivered, the appraisal review
board must determine the protest made by the property owner. Rio Valley, LLC v.
City of El Paso, 441 S.W.3d 482, 488 (Tex. App.—El Paso 2014, no pet.) (citing
Tex. Tax Code Ann. § 41.411(b)). The Property Tax Code also establishes the
deadline by which a lack of notice protest must be filed. It provides that

      a property owner who files a protest under Section 41.411 on or after
      the date the taxes on the property to which the notice applies become
      delinquent, but not later than the 125th day after the property owner,
      in the protest filed, claims to have first received written notice of the
      taxes in question, is entitled to a hearing solely on the issue of whether
      one or more taxing units timely delivered a tax bill. If at the hearing
      the appraisal review board determines that all of the taxing units failed
      to timely deliver a tax bill, the board shall determine the date on
      which at least one taxing unit first delivered written notice of the taxes
      in question, and for the purposes of this section the delinquency date
      is postponed to the 125th day after that date.
Tex. Tax Code Ann. § 41.44(c-3).

      The second direct avenue is found in section 25.25(d) of the Property Tax
Code. Section 25.25(d) allows property owners to file a motion “to correct an
error that resulted in an incorrect appraised value for the owner’s property.”
                                          8
Anderton, 26 S.W.3d at 542 (quoting Tex. Tax Code Ann. § 25.25(d)). For a
property owner to be eligible for this correction, it must show that the error
resulted in a valuation that exceeds the correct appraised value by more than one-
third. Id. Section 25.25(d) extends the time to file a challenge to the appraised
value until February 1 of the year following the tax year, the date the yearly
property taxes become delinquent. Id. at 543. If the appraisal roll is changed
under section 25.25(d), the property owner must pay each affected taxing unit a
late-correction penalty. Id. at 542. As the Dallas Court of Appeals observed:

      A property owner’s ability to change approved tax appraisal rolls is
      clearly limited. The structure of the appraisal protest process restricts
      the scope of challenges available to property owners based on the time
      within which they file their protest. Taxpayers who file their protest
      soon after receiving their notice of appraised value have the widest
      latitude regarding what may be challenged. In contrast, taxpayers
      who file a protest long after the appraisal rolls have been approved
      have limited options with respect to what may be changed. This
      structure prevents disruption and uncertainty in the tax rolls by setting
      deadlines after which property valuations become fixed.
Id. at 542–43.

II.   The trial court erred when it denied HCAD’s plea to the jurisdiction on
      IQ Life Sciences’s section 25.25(d) motion for correction.

      IQ Life Sciences filed a motion for correction pursuant to section 25.25(d)
on August 11, 2017. IQ Life Sciences filed the motion one-and-a-half years after
the February 1, 2016 delinquency date for 2015 tax payments, and an even longer
time period after the delinquency dates for the 2013 and 2014 tax payments. IQ
Life Sciences argued in the trial court below, and again on appeal, that there was
no deadline for it to file its section 25.25(d) motion for correction because it timely
paid the taxes owed each year and therefore they never became delinquent.

      The Dallas Court of Appeals has addressed a case with similar issues. Id. at

                                          9
540–44. In Anderton, the landowner lost the agricultural exemption on two tracts
of land. Id. at 541. The appraisal district notified the landowner that she owed an
additional amount of taxes equal to the difference between the agricultural
appraised value of the land and what the appraised value would have been without
the agricultural exemption for the previous five years. Id. The appraised value did
not change from what it had been determined to be during each of the relevant
years, all that changed was the applicability of the agricultural exemption. Id. at
541–42. The appraisal district also notified the landowner of a delinquency date
for the payment of those taxes. Id. Before that deadline, the landowner filed a
section 25.25(d) motion to correct the appraised market values of the two tracts for
each of the five years in dispute. Id. The appraisal review board rejected her
motion, as did the trial court when the landowner filed suit. Id. On appeal, the
landowner argued that because the motion for correction was filed before the
delinquency date set by the appraisal review board, it was timely even though she
sought to correct tax appraisals more than five years old. The Dallas Court of
Appeals rejected the landowner’s argument, holding that “any motion made
pursuant to section 25.25(d) . . . must be filed before the date the yearly taxes on
the subject land become delinquent.” Id. at 544. It reached this conclusion even
though there were no delinquent taxes at the time the landowner filed its motion.

      We conclude that construing section 25.25(d) so that it allows motions for
substantive corrections to property taxes to be filed years, even decades, after the
appraisal rolls have become fixed would lead to absurd results and is directly
contrary to the legislature’s intent regarding the scope of challenges available to
property owners under the Property Tax Code. See Anderton, 26 S.W.3d at 543
(rejecting similar argument in appeal involving motion for correction of the market
value appraisal of agricultural land more than five years after land was originally


                                        10
appraised). This is especially true here when the record establishes that IQ Life
Sciences had actual notice of the amount of taxes owed in time to file a section
25.25(d) motion for correction before the February 1 delinquency date. See Tex.
Tax Code Ann. § 31.02 (stating that “taxes are due on receipt of the tax bill and are
delinquent if not paid before February 1 of the year following the year in which
imposed”); see Willacy Cty. Appraisal Dist., 555 S.W.3d at 43–44 (stating that the
“failure to send or receive the tax bill . . . does not affect the validity of the tax,
penalty, or interest, the due date, the existence of a tax lien, or any procedure
instituted to collect a tax” and that the “failure to receive notice of appraised value
as required by the Property Tax Code does not affect the property owner’s
obligation to pay the tax based on that appraised value.”) (internal quotation marks
omitted); City of El Paso v. Mountain Vista Builders, Inc., 557 S.W.3d 617, 622
(Tex. App.—El Paso 2017, no pet.) (stating that property owner alleging lack of
notice must still follow available administrative remedies); Anderton, 26 S.W.3d at
543 (“In general, the extension under 25.25(d) ends on February 1 of the year
following the tax year, the date the yearly property taxes become delinquent.”).
We therefore reject IQ Life Sciences’s argument and hold that because IQ Life
Sciences’s motion for correction was filed long after the February 1 delinquency
date for each of the three tax years at issue, it was untimely. See Anderton, 26
S.W.3d at 543 (“We conclude such a construction would be contrary to the
legislature’s intent regarding the scope of challenge available under section
25.25(d).”).

      Section 25.25(c) also supports this conclusion. See Tex. Tax Code Ann. §
25.25(c). In Anderton, the Dallas Court of Appeals concluded that section 25.25(c)
illuminates the limited nature of the tax appraisal challenges authorized by section
25.25(d). Anderton, 26 S.W.3d at 543. It stated


                                          11
       In enacting section 25.25(c) of the tax code, the legislature
       specifically set forth the limited corrections that may be made to an
       appraisal roll five years after the date the property values were
       determined. These limited corrections include only objective and
       ministerial matters such as clerical errors. They do not include the
       substantive reevaluation of a property’s market value. A claim under
       section 25.25(d) necessarily requires such a reevaluation. Anderton’s
       construction of section 25.25(d) conflicts with the legislature’s intent
       as evidenced in section 25.25(c) that challenges made long after the
       rolls have been approved be limited to corrections of only certain
       objective, factual matters.
Id. (Internal citations omitted). Like Anderton, IQ Life Sciences’s construction of
section 25.25(d) conflicts with the legislature’s intent. As a result, we hold that the
trial court did not have jurisdiction over IQ Life Sciences’s claim and it erred when
it denied HCAD’s plea to the jurisdiction. O’Connor & Assocs., 267 S.W.3d at
419.

III.   The trial court erred when it denied HCAD’s plea to the jurisdiction on
       IQ Life Sciences’s section 41.411 lack of notice protest.
       IQ Life Sciences alleged in the trial court that it did not receive the notices
of appraised value for its personal property for the 2013, 2014, and 2015 tax years.
It asked the trial court to order HCAD to provide it with the respective notices of
appraised value and to then hold a hearing on IQ Life Sciences’s protest relating to
those appraised values. HCAD responded with its plea to the jurisdiction arguing
IQ Life Sciences’s protest pursuant to section 41.411 was untimely. In response,
IQ Life Sciences argued that there was no deadline to file its protest because it
never received the appraisal notices. IQ Life Sciences then pointed out section
41.44(c-3), quoted above, and argued that the statutory provision supported its
interpretation of the statute because the condition precedent to the creation of a
deadline to protest, receipt of the appraisal notices, never occurred. The trial court
apparently agreed with IQ Life Sciences’s argument because it denied HCAD’s

                                          12
plea.

        On appeal, HCAD argues the trial court erred when it denied its plea on IQ
Life Sciences’s section 41.411 appraisal protest because IQ Life Sciences filed its
protest long after any applicable statutory deadline. HCAD argues that pursuant to
section 41.44(c), IQ Life Sciences was required to file its protest by February 1 of
the year after each tax year at issue.         See Tex. Tax Code Ann. § 41.44(c)
(providing that property owner is entitled to a hearing and determination of
appraisal protest if the property owner files the notice prior to the date the taxes on
the property to which the notice applies become delinquent). HCAD also argues
that IQ Life Sciences did not comply with the deadline found in section 41.44(c-3).
This section extends the deadline to file a lack of notice protest to the 125th day
after the property owner receives written notice of the taxes in question. See id. §
41.44(c-3).

        IQ Life Sciences responds that the trial court did not err when it denied
HCAD’s plea because it timely filed its notice of protest under section 41.411. IQ
Life Sciences argues that the notice of protest was timely under section 41.44(c)
because (1) that section requires a property owner to file a protest “prior to the date
the taxes on the property to which the notice applies become delinquent” and (2) it
timely paid the taxes for each year at issue, therefore the taxes never became
delinquent. See Tex. Tax Code Ann. § 41.44(c) Next, IQ Life Sciences asserts
that the protest was timely under section 41.44(c-3) because it never received
written notice of the taxes due therefore no deadline applied for it file a section
41.411 protest.

        Because the evidence conclusively demonstrates that IQ Life Sciences had
actual notice of the amount of taxes owed before the February 1 delinquency date
for each tax year at issue here, it could not stand by and do nothing at that time,

                                          13
and then years later choose to file a protest of the appraised value of its taxable
personal property. We therefore hold that IQ Life Sciences filed its section 41.411
protest too late, whether measured by section 41.44(c) or section 41.44(c-3). See
City of El Paso, 557 S.W.3d at 619, 623 (holding that when property owner
learned about taxes from property owner’s bank, that knowledge triggered the 125-
day deadline to file a lack of notice protest); ABT Galveston Ltd. P’ship v.
Galveston Cent. Appraisal Dist., 137 S.W.3d 146, 154, 157–58 (Tex. App.—
Houston [1st Dist.] 2004, no pet.) (holding that when property owner had actual
notice of taxes and paid them by delinquency date, alleged lack of notice did not
excuse exhaustion of remedies).

      To reach this conclusion we necessarily reject IQ Life Sciences’s argument
that there was no deadline for it to file its section 41.411 protest because it paid its
taxes before they had “become delinquent.” Such a construction would defeat the
overarching purpose of the Property Tax Code. See Valero Transmission Co., 704
S.W.2d at 859, n.1 (stating that purpose of the Property Tax Code is “the orderly
collection of revenue so that the functions of government should not be dependent
upon the outcome of a multitude of lawsuits,” while also ensuring that property
owners have been given adequate time to file their protests). We instead conclude
that the section 41.44(c) and section 41.44(c-3) language at issue here describes the
general delinquency date as established in section 31.02. See Tex. Tax Code Ann.
§ 31.02 (stating that “taxes are due on receipt of the tax bill and are delinquent if
not paid before February 1 of the year following the year in which imposed.”);
Willacy Cty. Appraisal Dist., 555 S.W.3d at 44 (stating that the “failure to send or
receive the tax bill . . . does not affect the validity of the tax, penalty, or interest,
the due date, the existence of a tax lien, or any procedure instituted to collect a tax”
and that the “failure to receive notice of appraised value as required by the


                                           14
Property Tax Code does not affect the property owner’s obligation to pay the tax
based on that appraised value.”) (internal quotation marks omitted); Harris Cty.
Appraisal Dist. v. Dincans, 882 S.W.2d 75, 78 (Tex. App.—Houston [14th Dist.]
1994, writ denied) (“In view of the plethora of cases placing the burden on the
property owner to pursue an administrative remedy in a timely manner, we cannot
accept appellee’s argument that would permit a property owner to do nothing when
confronted with an obviously erroneous tax bill. To interpret sections 23.54 and
25.19 in such a manner would defeat the entire scheme the tax code sets out for
protesting and appealing actions of the appraisal board.”). As a result, the ARB
correctly dismissed IQ Life Sciences’s protest and the trial court did not have
subject matter jurisdiction over IQ Life Sciences’s lawsuit, and it should have
granted HCAD’s plea to the jurisdiction.

       Further, this decision does not violate IQ Life Sciences’s right to due
process. In tax cases such as this, “due process is satisfied if the taxpayer is given
an opportunity to be heard before an assessment board at some stage of the
proceedings.”      Vitol, Inc., 529 S.W.3d at 176, n.12; see City of Houston v.
Parkinson, 419 S.W.2d 900, 904 (Tex. App.—Houston [14th Dist.] 1967, writ
ref’d n.r.e.) (in a case involving assessments against property owners for the cost
of street paving, the court stated that “due process is satisfied if the parties
complaining had actual notice”). Here, IQ Life Sciences had actual notice of the
taxes owed each year in time to file a protest. Therefore, it had the opportunity to
be heard on the issue of its property taxes for that particular year.3 The fact it
chose not to act upon that knowledge at the time does not mean that its due-process

       3
          To the extent IQ Life Sciences argues HCAD waived its challenge to the trial court’s
subject-matter jurisdiction over this lawsuit by including a request for disclosure in its original
answer, we disagree. (BR24) See Dubai Petroleum Co. v. Kazi, 12 S.W.3d 71, 76 (Tex. 2000)
(stating that a court’s subject-matter jurisdiction “cannot be conferred upon any court by consent
or waiver”).

                                                15
rights were violated.

                                    CONCLUSION

      Because we conclude that the trial court erred when it did not grant HCAD’s
plea to the jurisdiction on both IQ Life Sciences’s section 25.25(d) motion for
correction and section 41.411 protest, we sustain HCAD’s issues, reverse the trial
court’s order denying HCAD’s plea to the jurisdiction on those claims, and dismiss
them for lack of subject-matter jurisdiction.




                                       /s/      Jerry Zimmerer
                                                Justice



Panel consists of Justices Zimmerer, Spain, and Hassan (Hassan, J. dissenting,
Spain, J. concurring in judgment only without opinion).




                                          16